DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 19 specify that at lymph node drains the extremity and a lymph node drains the tumor site and that a reporter indicates drainage to the tumor site. However, these limitations appear in amended claim 1 in the “identifying” step. Further, it appears that claim 1 sets forth that the reporter is what indicates drainage because the “identifying” is performed by detecting the wavelengths that are said to be excited in the reporters in the “directing” step.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 9-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hama (“Two-Color Lymphatic Mapping Using Ig-Conjugated Near Infrared Optical Probes” –cited by applicant) in view of Bradbury et al (Bradbury-NPL) (“Clinically-translated silica nanoparticles as dual-modality cancer-targeted probes for image-guided surgery and interventions” -cited by applicant).
Re claims 1, 3: Hama discloses a method comprising:
administering two or more different probe species each comprising a spectrally differentiable fluorescent reporter to a lymphatic system of a subject with a tumor, wherein a first probe species is administered to a tumor site and a second probe species is administered to an extremity of the subject (pg 2352; see the interstitial injections into lymph ducts of Cy5.5 into the breast and Cy7 into the upper extremity for NIR spectral resolved lymphangiography, and (pg 2353 column 1) wherein the subject has melanoma or other malignancy, thereby indicating that the probe species is administered to a tumor site);
directing excitation light into the lymph nodes of the subject, thereby exciting the fluorescent reporters having spectrally distinguishable emission wavelengths (pg 2355; see “Fluorescence microscopy” portion citing the different wavelengths of the probes); and
identifying a lymph node that drains the tumor site, and identifying another lymph note that drains the extremity, using a multichannel fluorescence camera system that simultaneously detects the wavelengths (Abstract, pg 2354; see the mapping of lymph nodes that could guide lymphadenectomy; pg 2355; see the Maestro in-vivo imaging system, which is uses multichannel and simultaneous detection with a CCD camera).
Hama discloses all features including use of nanoparticles as IG-conjugated particles for lymph node mapping, but does not disclose that the probe species each comprise a silica nanoparticle and dye-rich core. Hama also does not specify whether the particular Maestro system detects in “real-time”. However, Bradbury-NPL teaches of a procedure for lymph node mapping wherein silica nanoparticles with dye-rich cores are utilized (pg 75 column 2; see the I-cRGDY-PEG-C dots with silica shells and core-containing reactive dye molecules). Further, the injection of the dots is administered to the tumor site (pg 80 column 1; see the injection of the dots about the tumor site) and wherein the multi-channel ArteMIS fluorescence camera system is used for simultaneous multichannel detection in real time (pg 8; first full paragraph). It would have been obvious to the skilled artisan to modify Hama, to utilize the silica nanoparticles as taught by Bradbury-NPL, as such are well-known nanoparticles used for lymph node mapping and would be applied via simple substitution of the nanoparticle and also because the silica nanoparticle would provide for improved detection and localization of lymph node metastases (pg 76 column 1, pg 77 column 1; see the drawbacks of traditional Cy7 and Cy5.5 dyes and see the improve detection when using silica nanoparticles).
Re claims 5, 17: Hama discloses the tumor site comprises a member selected from the group consisting of a breast, a trunk, an abdomen, a pelvis, and a thoracic cavity (pg 2352; see the breast).
Re claim 6: Hama discloses the extremity comprises a member selected from the group consisting of an upper limb and a lower limb (pg 2352; see the upper extremity).
Re claim 9: Hama discloses the method includes simultaneously detecting fluorescent light of spectrally different emission wavelengths, the detected fluorescent light having been emitted by the fluorescent reporters of the respective probe species in the lymph nodes and/or drainage pathways as a result of illumination by excitation light so as to discriminate between signals received from each probe species (Abstract; see the separate and simultaneous visualization of the drainage patterns from the lymph vessels; pg 2355; see the different wavelengths).
Re claim 10: Hama discloses the fluorescent reporter of a first probe species having received the excitation light fluoresces at a spectrally distinguishable wavelength compared to a second fluorescent reporter of another probe species having received the excitation light (pg 2355; see “Fluorescence microscopy” with the different wavelengths for the two reporters).
Re claim 11: Hama discloses a signal comprising the spectrally distinguishable emission wavelengths is represented on a display to graphically distinguish between two kinds of lymph nodes and/or drainage pathways (pg 2355, 2nd column, 3rd full paragraph; see the imaging system to display the image showing the two nodes or drain pathways; Figures 3 and 4 showing the two kinds of nodes and drainage pathways).
Re claim 12: Hama discloses the method further comprising identifying an appropriate lymph node for excision (Abstract, pg 2354; see the lymph node resection and see mapping of lymph nodes that could guide lymphadenectomy).
Re claim 13: Hama discloses an upper portion of the display shows a first probe species and the bottom portion of the display shows a second probe species (Figures 3, 4 showing the first and second probes in the lymphangiographic image).
Re claim 15: Hama discloses the method includes displaying a map of lymph nodes and/or lymphatic pathways of the lymphatic system, wherein the map graphically differentiates between specific lymph nodes and/or between specific lymph node types (Figures 3, 4: see the Cy5.5 and Cy7 images showing the different lymph nodes and node types, as well as drainage pathways).
Re claim 16: Hama discloses at least one lymph node drains the extremities and at least one lymph node drains a tumor site (pg 2352; see the breast/tumor and upper extremity lymph nodes that provide drainage).
Re claim 19: Hama discloses the reporter of one probe species indicates drainage to the tumor site, thereby avoiding critical lymph nodes that may lead to lymphedema (pg 2355 1st column; see the avoiding of disrupting of lymphatic flows to reduce the risk of lymphedema).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hama (“Two-Color Lymphatic Mapping Using Ig-Conjugated Near Infrared Optical Probes” –cited by applicant) in view of Bradbury et al (“Bradbury-NPL”) (“Clinically-translated silica nanoparticles as dual-modality cancer-targeted probes for image-guided surgery and interventions” -cited by applicant), as applied to claim 1, in view of Bradbury et al (Bradbury ‘848) (US Pub 2013/0039848 -cited by applicant).
Hama/Bradbury-NPL discloses all features except that the administering of the probe is intravenous. However, Bradbury ‘848 teaches of a system to detect cancer using fluorescent silica nanoparticles wherein administration of the nanoparticle is performed in various manners such as subcutaneous or intravenous [0018]. It would have been obvious to the skilled artisan to modify Hama/Bradbury-NPL, to administer the probes intravenously as taught by Bradbury ‘848, as such is a well-known manner in which to administer silica nanoparticles as an alternative to subcutaneous.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 9-13, 15-17, and 19 have been considered but are moot due to the newly-claimed “multichannel fluorescence camera system that simultaneously detects…in real-time”. In particular, the multichannel fluorescence camera is found to be taught by Hama (see the Maestro imaging system that detects the Cy5.5 and Cy7 channels simultaneously via a CCD camera). However, the Maestro system that is used is not necessarily a real-time imager (i.e. there appears to be various Maestro systems, not all of which are described as being ‘real-time’ systems) and, therefore, the instant rejection now utilizes Bradbury-NPL for its teaching of the particular camera system for imaging/identifying lymph nodes.
Regarding claim 1, Applicant initially argues that Hama does not disclose administration to a subject with a tumor because the mice are “normal”. Respectfully, the Examiner disagrees and finds that while the experimental procedure does refer to “[n]ormal” mice (see pg 2355 left column), the reference as a whole is not so limited. The Examiner understands that Hama merely uses the normal mice to demonstrate how their lymphatic mapping system works. The disclosure actually refers to using the mapping for assessing drainage function for the treatment of melanoma and other malignancies (i.e. tumors) such as breast cancer which is considered as a “tumor site” (pg 2353 left column). Therefore, the mapping in normal mice is used to show the ability of the system to visualize drainage patterns from two separate lymphatic vessels while the actual usage is said to be for cancer detection. As can be seen, the purpose is to permit only the tumor lymph nodes to be distinguished from normal lymph nodes, thereby sparing the normal lymph nodes from a subsequent resection. It follows that Hama provides disclosure of identifying a lymph node that drains from a tumor site, which is the node that would need to be resected while sparing the normal node.
Next, Applicant argues that Hama detects the probes with an band pass filter, which is not a “camera system”. Respectfully, the Examiner disagrees and finds that Hama discloses detection using the Maestro system which is known to be a multichannel and simultaneous imaging system with a CCD camera. Therefore, Hama discloses a “camera system”. As noted above, the Maestro is not said to be a real-time imager and Bradbury-NPL is now used to teach this limitation as obvious (whereas previously the Hama imaging system was utilized for the “identifying”). The Examiner also disagrees with Applicant’s assertion that Hama only provides an indication that images are resolved after the skin of mice was first surgically removed and that it is only for preclinical testing. The ability of the system for “preoperative mapping of lymph nodes before lymph node resection” for diagnosing/treating cancer appears to be the goal/purpose of developing the mapping system and visualizing drainage patterns. The testing of mice is used to demonstrate how the mapping is able to distinguish drainage patterns and the mere testing of normal mice is clearly not why the mapping system was developed. Furthermore, the mapping is performing “in vivo” as discussed throughout the document along with the disclosure of preoperative mapping before resection. Therefore, the application of the mapping system for cancer detection is not just a potential future clinical application. 
Applicant then argues that Bradbury-NPL is only concerned with a single type of nanoparticle at a single site, while the claim refers to a tumor site and an extremity. However, Examiner finds that Bradbury-NPL is not used to teach the limitation of administering a first and second probe to different sites, respectively. The rejection sets forth that Hama discloses administering the different probe. Both probes Cy5.5 and Cy7 do not comprise silica, and Bradbury-NPL is used to teach that dyes such as Cy5.5 and Cy7 have drawbacks such as being prone to extravasation. These dyes are said to be encapsulated with a silica shell for overcoming the drawbacks and enhancing features such as brightness. The rejection proposes the incorporate a silica shell for both probes. Contrary to Applicant assertions, this modification does not result in modifying “just one of the two probes” because the rejection does not propose to modify only one probe. Also, the modification is not proposed to be from murine IgG to human IgG. Further, Bradbury-NPL explicitly describes the benefits of using the silica shell over the specific probes used in Hama and, therefore, this would have been obvious to the skilled artisan. It is also not seen how the Fc fragments of the Hama probes would prevent the skilled artisan from making the modification, as Bradbury-NPL is concerned with lymph node mapping utilizing silica nanoparticles with dye-rich cores. Also, it is not seen why the modification could not be made simply because the silica nanoparticles are eventually cleared by the kidneys. The incorporation of the silica shell has specific advantages over the use of the probes without the silica shell and both references are concerned with lymph node drainage mapping. 
In addition, the previous claim objection is withdrawn due to amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793